DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are presented for examination.

Response to Amendment
Applicant’s amendment has overcome some, but not all, of the objections to the specification, drawings, and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Drawings
The drawings are objected to because (a) the article “a” should be deleted from the text in reference characters 203 and 204; (b) in Fig. 4B, “Dou wants us” should presumably be “Do you want us” and “May be” should be “Maybe”; (c) in Fig. 8C, “6,35,457” and “3,24,543” should be “635,457” and “324,543”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified 

Specification
Examiner thanks Applicant for submitting a substitute specification, which appears to be a substantial improvement over the original.  However, Examiner continues to object to the specification for containing informalities including, but not limited to, the following:
Misuse of plurals (e.g., “organization that intends to make their employees” in paragraph 4);
Use of informal language (e.g., “it’s” rather than “it is” in paragraph 3);
Failure to use articles properly (e.g., “with intelligent workspace” rather than “with an intelligent workspace” in paragraph 11);
Arbitrarily switching back and forth between the present tense and the gerund form of verbs (e.g., “reducing … and provide” in paragraph 12);
Inconsistent capitalization (e.g., both “smart Nav” and “Smart Nav” in paragraph 48);
Redundancies (e.g., “like, for example” in paragraph 67).
For Applicant’s convenience, Examiner has attached a marked-up copy of the specification as amended indicating where errors have occurred.  However, Examiner makes no representation that the markup represents an exhaustive listing of the issues.  Examiner recommends that Applicant reread the specification to identify any further errors.
The abstract of the disclosure is objected to because it begins with the implied phrase “[t]he present invention discloses”.  See also marked-up copy of the abstract attached to the Non-Final Rejection of September 8, 2020 for further errors.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Examiner thanks Applicant for attending to the issues with the claims enumerated previously.  However, Examiner continues to object to claims 1-29 for the following reasons:
In claims 1 and 2, “the real-time user activity data is mapped” should be “the real-time user activity data are mapped”; “on dynamically reconfigured workspace” should be “on the dynamically reconfigured workspace”; “marking … and inquiring” should be “mark … and inquire”.  The third of these objections also applies to claim 12.
In claims 4 and 18, “having a meta-data attached” should be “having meta-data attached”.
In claim 6, the second recitation of “a screen state” should be “the screen state”.
In claim 9, “the user activity data includes” should be “the user activity data include”; “time spend” should be “time spent”.
In claims 12 and 14, “a real time user activity data” should be “real time user activity data”.
In claim 14, “a user profile data” should be “user profile data”; “an in-context help information” should be “in-context help information”.
The end of claim 15 appears to contain an internal note; “processing an information” in claim 15 should also be “processing information”.
In claim 19, “to execute” should be “executes”.
In claim 20, “locations … provides” should be “locations … provide”.
In claim 21, “at least one of un-used functionalities” should be “at least one of the un-used functionalities” because antecedent basis for the relevant claim terms was previously provided; “optimization and navigation options” should be “the optimization and navigation options”; “prioritizing” should be “and prioritizing”
In claim 22, “self-learning data processor auto-saves a data” should be “the self-learning data processor auto-saves data”.
In claim 24, “hub-n-spoke” should be “hub and spoke”.
In claims 1 and 25, “if the user indicates they want to revisit” should be “if the user indicates that the user wants to revisit”.
In claim 25, “a real time user activity data” and “a user profile data” should be “real time user activity data” and “user profile data”, respectively; “by self-learning” should be “by a self-learning”; “an in-context help information” should be “in-context help information”; “a meta-data” should be “meta-data”; “the self-learning processor” (two instances) should be “the self-learning data processor”; “predicted users action” should be “predicted set of actions by the user”; “marking … and inquiring” should be “mark … and inquire”.  Also, to eliminate any question of whether 35 USC § 112(f) applies, it is recommended that “a graphic control element (GCE) of a coach smart tool” be amended to read merely “a graphic control”.
In claim 26, “execute step” should be “execute a step”; “the self-learning processor” should be “the self-learning data processor”.
Claims 28-29 should end with a period.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “activity stamp tool” in claim 22; “help engine” in claim 2; and “in-context help engine” in claim 15.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All claim limitations indicated above under the section “Claim Interpretation” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.
The “activity stamp tool” is claimed to perform the function of “stor[ing] a screen state in real time enabling navigation to the stored screen in a same session and sharing the screen state at any time….”  Paragraph 78 substantially repeats this language, but does not explain how the function is accomplished.
The “[in-context] help engine” is claimed to perform the function of obtaining “in-context help information … from a help database….”  Paragraphs 55-58 discuss the workings of the engine, but fail to disclose how the system determines what is “in context” and how the engine decides what information to retrieve from the help database.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
2
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	In addition to the above, the claim set is replete with clarity issues that impede the reader’s understanding of the scope of the claims.  Examiner will attempt to be as thorough as possible in enumerating the issues involved, but Examiner does not guarantee that this represents an exhaustive listing.  Applicant is required to look through each and every claim to identify antecedent basis issues, relative terms, pronouns whose referents are unclear, situations in which multiple terms are being used to refer to the same object, etc.
	In claim 1:
As amended, the claim reads “whether user wants to revisit a screen”.  What user?  The same user from whom inputs are received in the second limitation, or another user?
The claim says “marking a screen as favorite and inquiring whether [the] user wants to revisit a screen”.  (Emphasis added.)  Are these different screens or the same screen?
In claim 2, the claim recites “wherein the self-learning data processor identifies custom tags on dynamically reconfigured interface”.  Insofar as it is not preceded by an article, “dynamically reconfigured workspace” lacks antecedent basis in the claims.  Is the “dynamically reconfigured workspace” the same as, or different from, the “workspace [that] is reconfigured in real time based on a dynamically predicted and auto-selected workflow”?  
	In claims 1, 2, and 12, it is unclear whether “the predicted users action” refers back to the “predict[ed] … set of actions” previously recited or another predicted action.  To the extent the former is intended, Examiner recommends that the claim be rewritten to read “the predicted set of actions by the user”.
Claim 7 recites a “just in time analysis and reporting”.  What qualifies as “just in time”?  Just in time for what?
In claim 13, does “selected in combination” mean that multiple optimization and navigation options are selected in combination with each other or that the options are selected both by the user and by the self-learning data processor?
In claim 14, “self-learning data processor” lacks antecedent basis for lacking an article.  Furthermore, “the dynamically reconfigured interface” lacks antecedent basis in the claims in that only the workspace is dynamically reconfigured in claim 14.  For purposes of examination, it will be assumed that Applicant meant “the dynamically reconfigured workspace”.
In claim 19, “the electronic interface” lacks antecedent basis in the claims.  Is it the same as “the electronic user interface” of claim 12?
Claim 27 contains the term “retains screen state”.  Is this the same screen state that is stored in real time?
The term "enhance" in claim 25 is a relative term which renders the claim indefinite.  The term "enhance" is not defined by the claim, the specification does not provide a standard for ascertaining the It is unclear what the baseline standard for determining whether efficiency is being “enhanced” is, or for that matter how “efficiency” is even defined.  In other words, the claims leave open the question, “enhanced relative to what?”
Claim 28 recites the limitation “the screen”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 29 recites “user profile data” without an article.  Are these the same “user profile data” as mentioned in claim 1?
All claims dependent on a claim rejected hereunder are also rejected for their dependency on a rejected claim.
Response to Arguments
Applicant's arguments filed February 16, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims overcomes the rejections previously given.  Regarding Applicant’s referral to arguments previously given, Remarks at 16, see Non-Final Rejection of November 16, 2021 at 15-17 for the reply previously given.  Examiner reasserts this response to the extent not rendered moot by the amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For purposes of claim interpretation, the “help engine” and the “in context help engine” will be construed as identical.
        2 Among these options, Examiner considers option (a) – namely, rewriting the claims to avoid nonce terms – to be the option most likely to overcome the rejections.